Order filed November 14, 2019.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00118-CR
                                ____________

                       JUAN THEO VEGA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 56th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 16-CR-3331


                                    ORDER

      Appellant is represented by appointed counsel, James DuCote. Appellant’s
brief was due July 10, 2019. We have granted a total of 90 days to file appellant’s
brief until November 8, 2019. When we granted the last extension, we noted that no
further extensions would be granted absent exceptional circumstances.

      On November 5, 2019, counsel informed this court that appellant no longer
desires to pursue his appeal and counsel is in the process of obtaining appellant’s
signature on a motion to dismiss the appeal. We construe this information as a
request for a further extension of time in light of these circumstances.

      Accordingly, we grant an extension of time to file a brief or motion to dismiss
with the clerk of this court until December 16, 2019. If counsel does not timely file
appellant’s brief as ordered, or file appellant’s motion to dismiss the appeal, the court
may issue an order abating the appeal and directing the trial court to conduct a
hearing to determine if appellant desires to dismiss his appeal and consider other
appropriate relief.



                                    PER CURIAM




Panel consists of Justices Chief Justice Frost and Justices Christopher and Bourliot.